DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 21-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the preamble is inconsistent with the claim body.  The preamble is for a remote control for an implantable device, but the claim body is just directed to a housing with recesses.  It is unclear how the claim body functions as a remote control without any communication circuitry or limitation directed to being used to remote control the IMD.  
In claim 1, line 3, “a first electronic input defining a first recess relative to the top surface” is vague.  It is unclear what is meant by “defining” and if this means that all that is needed in the claim/prior art is a recess (the input is just a recess), or if something more is needed such as an electronic input in a recess.  It is also unclear how the electronic input functions.  In addition, “relative” to the top surface is vague as it is unclear if this means the recess is in the top surface or if the recess can be located anywhere since it would be “relative” to the top surface.  Similarly, a second electronic input paragraph has these problems.

Similarly, claim 28 has these problems listed above for claim 1.
Claim 2 is vague as it is trying to further limit the implantable device.  The IMD has yet to be positively recited in claims 1 and 2 and therefore it is unclear what is being further limited.
In claims 5, 9, 10, 22, and 24, line 1, “comprising” is vague as the claims are trying to add additional elements.  It is suggested to use “further comprising”.
In claims 5 and 22, “a third input…having…” is vague for the same reasons as set forth above for claim 1.
In claim 8, the claim is incomplete for omitting an element to provide the increase and decrease of the stimulation as it is unclear how the input alone provides this function.
In claim 10, the claim is incomplete for omitting any circuitry or telemetry to know what the intensity of the stimulation is.  The claim has only a linear array of indicators on the bottom of the device.
In claim 24, line 2, “an” implantable medical device is vague as it has been recited in claim 1.  It is unclear if these are the same device or different devices.  If they are the same then “the” should be used.  If they are different then another modifier, such as “a second…” should be used. In line 4, “third inputs” lacks antecedent basis. In line 3, “to send at least one command identified” is inferentially including the command and it is unclear what element is providing or identifying the command.
In claim 28, line 3, “an” implantable medical device is vague as the device is recited in line 1. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 11 are rejected under 35 U.S.C. 102a1 as being anticipated by Aghassian et al (2010/0318159).  Aghassian shows the remote control (e.g. figures 4A and B, etc.) with on input, 430 larger than an area of an average patient’s thumb print (e.g. para. 30, etc.), off input, 440 equal/smaller than average thumb print (e.g. para. 32, etc.), third button, 420, and display, 450.  Aghassian notes that both inputs 430 and 440 can be in recesses (e.g. paras. 32, 37, etc.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-10, 21-23, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Aghassian et al.  Aghassian notes that the remote control can contain many more buttons/inputs, with different shapes/sizes, and arrangements/distances (e.g. paras. 32, 36, etc.) with additional display/illuminators with different colors for different functions (e.g. paras. 49, 50, 53, etc.), but not specifically the remote being sloped from the first end to the second end, the third input being raised and having a different size and shape and different distance compared to the first and second input, the second input being spaced laterally apart from the central longitudinal axis, the third input being two elements surrounding the first input and being used for and increase and decrease function, the display surround the first input and having a first color to represent on and a second color to represent off, a linear array display on the bottom of the device, the first button initiating therapy and the first recess being a depth substantially greater than a depth of the second recess.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the system and method as taught by Aghassian, with the sloped housing and numerous different shapes, sizes, locations, and functions for the buttons/inputs and different functions for the display, such as the remote being sloped from the first end to the second end, the third input being raised and having a different size and shape and different distance compared to the first and second input, the second input being spaced laterally apart from the central longitudinal axis, the third input being two elements surrounding the first input and being used for and increase and decrease function, the display surround the first input and having a first color to represent on and a second color to represent off, a linear array display on the bottom of the device, the first button initiating therapy and the first recess being a depth substantially greater than a depth of the second recess, as is well known and common knowledge in the art, since it would provide the predictable results of allowing the patient to use and remember the housing orientation and different buttons, locations, and shapes/sizes of the parts of the device without actually looking at the device so the patient can use the device in the dark or discretely, allowing the patient to know whether the IMD is turned on or off by remembering the color of the indicator, and providing a display on the bottom, such as using a linear array, so the display can indicate relative strength and provide additional displays for the device and/or allow the patient to see the display when the remote is held in a different orientation.
Conclusion
The claims are full of vague, indefinite, and inferentially included terms and phrases making the claims difficult to interpret.  Upon correction of the 112 rejections, the claims may further be rejected under 112 and/or rejected under 35 USC 102 and 103 with new art or art of record and the case made final.
The prior art evidence made of record is considered pertinent to applicant's disclosure and shows several other remote controls with different size buttons, plurality of buttons with different shapes and distances between the buttons.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/George R Evanisko/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        7/2/21